DISMISS; and Opinion Filed August 10, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00559-CV

                   MARIA DE LA FUENTE, Appellant
                                V.
 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE ON
  BEHALF OF CWABS INC., ASSET-BACKED CERTIFICATES TRUST 2006-2 BY
                GREEN TREE SERVICING LLC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01366-A

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Schenck
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated April 30, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated April 30, 2015, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated May 29, 2015, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be
entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

150559F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARIA DE LA FUENTE, Appellant                      On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-15-00559-CV        V.                       Trial Court Cause No. CC-15-01366-A.
                                                   Opinion delivered by Justice Schenck.
THE BANK OF NEW YORK MELLON                        Justices Bridges and Lang participating.
TRUST COMPANY, N.A., AS TRUSTEE
ON BEHALF OF CWABS INC., ASSET-
BACKED CERTIFICATES TRUST 2006-2
BY GREEN TREE SERVICING LLC,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS TRUSTEE ON BEHALF OF CWABS INC., ASSET-BACKED
CERTIFICATES TRUST 2006-2 BY GREEN TREE SERVICING LLC recover its costs of this
appeal from appellant MARIA DE LA FUENTE.


Judgment entered this 10th day of August, 2015.




                                             –3–